COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-10-037-CV


PATRICIA A. RUDDER                                                   APPELLANTS
AND BRETT ARNOLD

                                            V.

B.R. ISRAEL                                                             APPELLEE

                                        ------------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      Appellants Patricia A. Rudder and Brett Arnold attempt to appeal the trial

court’s January 28, 2010 “Order on Motion to Compel Answers to Interrogatories in

Aid of Judgment.” On February 16, 2010, we notified Appellants of our concern that

this court lacked jurisdiction over this appeal because the order does not appear to

be an appealable order. W e also stated that the appeal would be dismissed unless




      1
           See Tex. R. App. P. 47.4.
Appellants or any party desiring to continue the appeal filed with the court on or

before February 26, 2010, a response showing grounds for continuing the appeal.

       On February 26, 2010, Appellants filed a motion for extension of time to

respond to our February 16, 2010 letter questioning jurisdiction. W e granted the

motion and ordered Appellants’ response due on or before March 11, 2010. W e

received no response to our jurisdictional letter by March 11, 2010. Instead, on

March 15, 2010, after the deadline to respond had expired, Appellants filed a second

motion for extension of time to respond to our letter questioning jurisdiction. In

setting forth the reasons why the second extension should be granted, Appellants’

motion coincidentally identifies several facts (set forth below) that have the effect of

demonstrating why this court lacks jurisdiction over this appeal.            W e deny

Appellants’ second motion for extension of time to respond to our February 16, 2010

jurisdictional letter.

       Generally, an appeal may be taken only from a final judgment or order.

Lehmann v. Har-Con Corp., 39 S.W .3d 191, 195 (Tex. 2001). Trial court orders

granting or denying post-judgment discovery requests are not appealable until a final

judgment is rendered disposing of all issues between the parties. Arndt v. Farris, 633

S.W .2d 497, 500 n.5 (Tex. 1982) (orig. proceeding); Fisher v. P.M. Clinton Int’l

Investigations, 81 S.W .3d 484, 486 (Tex. App.—Houston [1st Dist.] 2002, no pet.)

(reasoning that a rule 621a order is not a final and appealable order); Arbor Holding

Co., Inc. v. The Cadle Co., No. 01-01-00755-CV, 2002 W L 1480907, at *2 (Tex.


                                           2
App.—Houston [1st Dist.] July 11, 2002, no pet.) (not designated for publication)

(same).   Here, Appellee B.R. Israel filed his motion to compel answers to

interrogatories in aid of judgment pursuant to rules of civil procedure 621a and 215.

Appellants state in their second motion for extension of time that motions for

sanctions have been filed by both sides and that Appellants’ sanctions motion “has

not yet been set for hearing.” The order that Appellants attempt to appeal is not a

final, appealable order. See Lehmann, 39 S.W .3d at 195; Arndt, 633 S.W .2d at 500

n.5; Fisher, 81 S.W .3d at 486. Accordingly, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).


                                                      PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: April 22, 2010




                                          3